Citation Nr: 1243332	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include chloracne, to include as due to exposure to herbicides.

2.  Entitlement to a compensable evaluation for service-connected acne of the face and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty form January 1968 to October 1969.  This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

These claims were remanded most recently in February 2011 for further development.  Unfortunately, and for reasons explained below, these claims must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the evidence of record would be unfairly prejudicial to the Veteran.  Therefore, the case must again be remanded for compliance with the February 2010 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 295 (2008); Nieves-Rodriguez, 22 Vet App. 295 (2008); Bernard v. Brown, 4 Vet. App. 384 (1993).

The December 2011 remand directed the RO/AMC to afford the Veteran additional VA examination to determine the nature and extent of his service-connected acne skin condition; and to allow the VA examiner to identify any other skin pathology, and to offer an opinion as to its etiology.  The RO/AMC was to inform the Veteran that it would schedule the VA examination when the service-connected skin condition was next manifested, but the RO/AMC was to inform the Veteran it was his responsibility to inform VA when the disability was manifested.

In January 2011, the RO/AMC sent the Veteran a letter advising him of the conditions under which the VA examination had been directed, and notifying the Veteran he needed to inform VA when his skin condition was manifest.  In June 2011, the RO/AMC provided notification that a VA opinion would be obtained as the Veteran had not informed the RO/AMC when his skin condition had manifested.  

Thereafter, a July 2012 opinion stated simply that the Veteran was treated for allergic reaction which is as likely as not related to his current hives/urticaria lesions.  This opinion cannot be adequate for the purposes of evaluating the Veteran's service-connected skin disorder or for determining the etiology of any other manifested skin pathology.  First, the VA examiner who provided the July 2012 opinion was the same as the October 2010 examiner, and the February 2011 remand specifically requested that an opinion from a dermatologist that had not previously examined the Veteran.  Second, the examiner who provided the opinion stated he or she reviewed the claims file; however, there was no discussion of the specific factors requested in the February 2011 remand in the dermatologist's report.  Finally, the examiner's rationale for finding it less likely than not that the "allergic reaction" was related to the Veteran's hives/urticaria lesions is not only completely off topic, but totally irrelevant as to the extent of the Veteran service-connected acne and whether the Veteran's diagnosed urticaria lesions are related to service or in-service herbicide exposure.  Thus, the Board is of the opinion that a new VA opinion would be probative to answer the question of whether the Veteran has a current skin disability that is etiologically related to his service and the severity of his service-connected acne.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify any and all health care providers who treated him for his service-connected and claimed skin disorders since October 2010.  Obtain and associate with the Veteran's claims file or Virtual VA eFolder, as appropriate that are not already of record. 

2.  The RO/AMC shall again notify the Veteran in writing that it will provide the Veteran with a medical examination for his service-connected skin disability when it next manifests, but that it is his responsibility to inform VBA when the disability manifests. 
The Veteran should be informed that if he has not contacted the RO/AMC indicating his skin disability has manifested within six months of the date of the remand notice, then he will be scheduled for a VA examination at the next available time. 

3.  Thereafter, the RO/AMC shall provide the Veteran with a medical examination by a dermatologist who has not already examined the Veteran to determine the nature and extent of his service-connected skin disability, and the nature, extent, and etiology of his claimed skin disorder.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims files, and this remand must be made available to the examiner for review, and the examination report should be reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

With respect to the Veteran's service connected acne of the face and neck, the examiner shall provide a description, to the best of his or her ability, of:

a)  Veteran's current skin disability condition including percentages of area of the body affected by the condition being evaluated.  [This should include discussion of the percentage exposed part of body affected and percentage of the total body affected (exposed and unexposed parts of the body combined); 

b)  the consistency and type of therapy used to treat the condition, particularly whether corticosteroids or other immunosuppressive drugs are used; 

c)  and the total duration of time that therapy to treat the condition is used during the last 12 month period.

For any other skin conditions identified, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology:

a)  had its onset during active service or is in any was etiologically related to the Veteran's military service, to include herbicide exposure;

b)  is etiologically related to skin condition that was noted in the 1971 rating decision and described as manifested by a papular rash on the face and neck with pustules;

c)  is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  If the Veteran does report for any examination scheduled pursuant to this remand, the RO/AMC must send the entire claims folder to a dermatologist who has not already examined the Veteran for an opinion to determine the nature and extent of his service-connected acne, and the nature, extent, and etiology of his claimed skin disorder.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims files, and this remand must be made available to the examiner for review, and the opinion should be reflect that such a review was accomplished. 

With respect to the Veteran's service connected acne of the face and neck, the dermatologist shall provide a description, to the best of his or her ability, of:

a)  Veteran's current skin disability condition including percentages of area of the body affected by the condition being evaluated; 

b)  the consistency and type of therapy used to treat the condition, particularly whether corticosteroids or other immunosuppressive drugs are used; 

c)  and the total duration of time that therapy to treat the condition is used during the last 12 month period.

For any other skin conditions identified, the dermatologist should specifically indicate whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin pathology:

a)  had its onset during active service or is in any was etiologically related to the Veteran's military service, to include herbicide exposure;

b)  is etiologically related to skin condition that was noted in the 1971 rating decision and described as manifested by a papular rash on the face and neck with pustules;

c)  is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

A complete rationale must be provided for all opinions expressed.  If the dermatologist is unable to offer any of the requested opinions, it is essential that the dermatologist offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


